DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	


                                                  Allowable Subject Matter
3.	Claims 1-4 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A controller which receives as an input an error signal dependent on the difference between the current demanded from the motor Idq and the actual current flowing in the motor idq and outputs a voltage demand signal for each phase of the motor that is fed to the inverter, in which the method comprising the steps of: determining the q axis motor current in the motor, the motor speed, the q axis motor current demand, and the demanded phase voltage from the controller and outputting a signal indicative of that an open phase fault condition of motor is present when the following conditions are satisfied: (1) the q axis current demand amplitude is above a threshold; (2) the q axis motor current is below a first predefined fraction of the demanded q axis motor current; (3) the demanded phase voltage is greater than a second predefined fraction of the saturated phase voltage value of the motor circuit; and (4) the motor speed is below a threshold speed including remaining claim limitations. 



                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,497,651 to Tang discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846